Citation Nr: 1504410	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  09-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  What initial evaluation is warranted for posttraumatic stress disorder since August 17, 2008?

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, sister, and former spouse



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to September 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee which certified the case to the Board. 

In July 2014 the United States Court of Appeals for Veterans Claims granted a joint motion for remand and vacated a December 2013 Board decision as to the issue of entitlement to a higher rating for PTSD since August 17, 2008, for action consistent with a July 2014 Joint Motion for Remand.  

In November 2014 the Veteran's representative submitted additional evidence, along with a waiver of initial review by the agency of original jurisdiction, such that the Board may proceed to adjudicate the appeal.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities was remanded by the Board in December 2013, and in light of this decision is remanded for further development.   

The issue of entitlement to service connection for ischemic heart disease, to include secondary to herbicide exposure; and entitlement to specially adapted housing or a special home adaptation grant has been raised by the record in an October 2014 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

The Veteran's posttraumatic stress disorder has been manifested by near total occupational and social impairment since August 17, 2008.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent initial disability rating for posttraumatic stress disorder, since August 17, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Veteran seeks entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder since August 17, 2008.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2014).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board long has recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

Posttraumatic stress disorder is rated under Diagnostic Code 9411, which provides a 70 percent rating where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The RO awarded a 50 percent rating for PTSD from January 31, 2008 to August 16, 2008 pursuant to a January 2012 Board decision.  The question before the Board is what rating is warranted for the Veteran's PTSD beginning August 17, 2008, the date following examination. 

At his October 2011 Board hearing, the Veteran described difficulty sleeping.  He testified that his wife helped him with his medications, and that he did not go out of his house often.  He reported that for fear of being institutionalized, he did not talk openly with the psychologist who he regularly met with for medication management.  The Veteran's wife reported that the appellant did not engage in social activities, and did not have friends.  The Veteran's sister reported that the appellant was so medicated that he seemed to not function, and not to be present.  When the Veteran accompanied his wife shopping, he reportedly would sit in the car before she finished, because he did not care to be around others.  The Veteran testified that he experienced panic attacks several times weekly, but his wife testified that the appellant's panic attacks occurred even more frequently, and at times occurred daily.  The Veteran's wife reported that the appellant talked about dying and going to hell because he worried that he would not be forgiven for those things he had done in Vietnam.  She reported that he spent his days on the couch in his pajamas watching television, and had gained weight because he did not engage in physical activities.  The Veteran reported that he thought about suicide approximately once a week.  His wife reported that his depression and panic attacks had increased since 2008. 

Statements attesting to the Veteran's difficulty with his mental health have been received from the Veteran's wife and sister.  His wife explained that the Veteran experienced severe and sudden mood swings, night terrors, numerous previous failed marriages, and a quick temper. 

VA treatment records from 2009 show that the Veteran was experiencing increased symptoms to include intrusive thoughts, flashbacks, and nightmares.  He reported having anxiety attacks approximately twice monthly.  The Veteran reported that he occasionally saw shadows in his peripheral vision.  Other symptoms included angry outbursts, hypervigilance, difficulty concentrating, an exaggerated startle response, detachment, and a sense of a foreshortened future.  The Veteran was assessed as having global assessment of functioning scores as low as 41.  The Veteran was retired. 

VA treatment records show that in 2010 the Veteran's mood and affect were anxious and depressed.  His symptoms included suicidal thoughts, without intent or plan for self-harm.  His memory was intact, and his judgment was fair to good.  His speech was clear, and thought process was logical and goal-directed.  His hygiene was adequate.  Treatment notes variously indicated that he did not experience hallucinations or delusions, but that the appellant reported experiencing a feeling like an insect crawling on his leg, that disappeared with movement.  The appellant reported continued depression, sleep disturbances, flashbacks, intrusive thoughts and nightmares.  He was separated from his wife, to whom he had been married for 25 years.  Global assessment of functioning scores ranged from 41 to 60.  The examiners opined that the Veteran appeared older than his stated age.  The Veteran reported that he had been married four times, and had a daughter from his first marriage, and a son from his most recent marriage.  He did not have contact with his daughter, but did have contact with his son.  He also reportedly visited his friend's car shop during the day. 

VA treatment notes from 2011 show that the Veteran experienced suicidal thoughts without his medications, and was assigned global assessment of functioning scores in the 50s.

The Veteran was afforded a VA psychological examination in February 2012.  The examiner opined that the appellant suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran had last worked in 2005 as a brick mason, at which time he went on Social Security disability for cardiac problems.  The Veteran had been admitted for psychiatric reasons after Vietnam and in 1972.  The Veteran did not have current legal difficulties, although he reportedly felt that a traffic stop for speeding was a police effort against him in particular. 

The examiner found that the Veteran met the diagnostic criterion for PTSD.  The appellant experienced symptoms to include a depressed mood, anxiety, suspiciousness, panic attacks more than once weekly, chronic sleep impairment, mild memory loss, a flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  In addition, the Veteran experienced suicidal ideation, obsessional rituals which interfered with routine activities, impaired impulse control such as unprovoked irritability with periods of violence, persistent delusions or hallucinations, and grossly inappropriate behavior.  The examiner opined that there was a persistent danger the Veteran would hurt himself or others.  The appellant was judged to neglect his personal appearance and hygiene.  There was an intermittent inability to perform activities of daily living.  The Veteran was capable of managing his financial affairs.  The Veteran was assessed as having a global assessment of functioning score of 55, which suggested serious symptoms that interfered with his functioning in a variety of contexts, including occupationally.  The examiner considered the global assessment of functioning score as consistent not only with examination, but also with the findings of his practitioner who was familiar with him.  The examiner indicated that it was mostly speculation given the Veteran was retired for non-psychiatric purposes, but it was at least as likely as not that the Veteran would not be employable due to the effects of the PTSD. 

In January 2012 he believed the police were watching him, and he experienced frequent suicidal thoughts; however, he later denied suicidal or homicidal ideation.  His global assessment of functioning scores in 2012 ranged from 45 to 60.

In July 2012 the Veteran wrote that even though his relationship to his brother had improved, he had divorced his fourth wife. 

V A treatment records through 2013 show that the Veteran continues to experience nightmares, and is on various medications to treat his depression, anxiety and sleep problems.  The Veteran experienced suicidal thoughts when he skipped his medications.  A June 2014 Social and Industrial Survey showed that the Veteran reported experiencing thoughts of suicide on a regular basis, and constant anxiety.  He indicated that he had nightmares and night terrors.  He was easily agitated, and had anxiety and depression.  The Veteran reported that he was close to his sister, but not to his brother.

In October 2014 the Veteran's claims files were reviewed by D. Terrell, Ph.D., ABPP, following which he conducted a telephone evaluation with the appellant in order to the level of severity of his posttraumatic stress disorder since August 2008.  Dr. Terrell indicated that the Veteran had married and divorced five times, and was the father of two adult children, and eight grandchildren.  He had been unemployed since 2005 when he became unable to work due to serious heart disease and shortness of breath.  The Veteran discussed his role as a machine gunner in service, and the relentless guilt he felt for having killed many individuals, some of whom he saw praying for mercy.  The Veteran reported the he had bad dreams and nightmares.  

Dr. Terrell discussed his review of specific medical records dating from December 2009 to June 2014.  In 2009, the Veteran's symptoms were described to include anxiety attacks twice monthly, agoraphobia, nightmares, distress, guilt, difficulty sleeping, daily thoughts of Vietnam, seeing the faces of those he had killed, intrusive thoughts and flashbacks.  His global assessment of functioning scores ranged from 41 to 48.  

In 2010 the Veteran's symptoms included depression, sleep disturbances, and intrusive thoughts and nightmares.  The Veteran had experienced a flashback in the lobby of VA triggered by a loud noise.  The Veteran's global assessment of functioning score was 41.  In 2011, the Veteran's wife expressed that the Veteran experienced night terrors, and that he suffered from severe mood swings, and at times had an unbearable temper.  The Veteran was unable to sleep without medication, but when medicated walked around the room in a daze.  

In 2012, the Veteran reported experiencing suicidal thoughts, and having panic attacks.  A VA examiner in 2012 found that the Veteran suffered from depressed mood, anxiety, suspiciousness, panic attacks more than once weekly, chronic sleep impairment, mild memory loss, flattened affect, difficulty in understanding complex demands, disturbances of motivation and mood, and difficulty in establishing effective work and social relationships.  The Veteran also experienced suicidal ideation, and obsessional rituals that interfered with routine activities, impaired impulse control, persistent delusions or hallucinations.  He exhibited grossly inappropriate behavior, was a persistent danger of hurting himself or others, neglected his personal appearance and hygiene and had an intermittent inability to perform activities of daily living.  A social work note in 2014 indicated that the Veteran's posttraumatic stress disorder directly impeded his social and occupational functioning.  

Mental status examination revealed that the Veteran was oriented and had clear thought processes.  The Veteran's mood was depressed, and he expressed problems with immediate and short term memory and difficulty concentrating.  Dr. Terrell assigned the Veteran a global assessment of functioning score of 47, and indicated that the Veteran was unable to find and keep a job.  The Veteran reported that he had anxiety all of the time and thoughts of suicide on a regular basis.  Dr. Terrell noted that the findings of VA examination and results of the Social and Industrial Survey of June 2014, along with global assessment of functioning scores within the 40 range, over the years since 2008, all indicated progressive and serious deterioration of the Veteran's condition.  

Dr. Terrell opined that several of the Veteran's symptoms that had persisted more than four decades had progressively worsened and rendered him unable to seek, gain and hold gainful employment.  For example the Veteran had a temper described as "unbearable," and was persistently preoccupied with past enemy victims, such that his complex posttraumatic stress disorder alone precluded him from securing or following substantially gainful employment.  

In sum, Dr. Terrell opined that the proper rating for the degree of the Veteran's posttraumatic stress disability should be 100 percent based upon an increase in intrusive thoughts, flashbacks and nightmares, continued depression, and sleep disturbances, and occupational and social impairment, to include the inability to establish and maintain relationships, since August 2008.

VA treatment notes from 2014 included the Veteran's report of symptoms such as anxious mood and affect, paranoid conversations with his brother, and concerns about government conspiracies.  The Veteran's medication to treat his nightmares was increased, and other medications to help him sleep were continued.  The Veteran at one point discussed how he worried that he might be crazy and go on a shooting spree.  

The Board has carefully considered the Veteran's pleadings regarding his symptoms, which include experiences with panic attacks, irritability, nightmares, and depression, suicidal thoughts, and paranoia.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his disorder, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has, however, been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated.

After considering the totality of the record, and after resolving reasonable doubt in the Veteran's favor, the Board finds the evidence sufficient to support a 100 percent disability rating for his posttraumatic stress disorder since August 17, 2008.  According to examination reports, treatment records, the Veteran's statements, and other lay statements, the appellant has demonstrated such symptoms as social isolation, with no close friends, heightened anger and irritability, intrusive thoughts, nightmares and night terrors, danger of self-harm or harming others, reported memory impairment and poor sleep.  The Veteran experienced suicidal ideation.  He had been married and divorced five times.  He has been assigned global assessment of functioning scores between 41 and 60, indicative of serious symptoms.  Although the Veteran has been characterized as capable of handling his finances, he has difficulty performing the activities of daily living.  

Further, the Board finds the recent opinion by Dr. Terrell to be well reasoned, and the undersigned assigns it such probative value that there is at least an equipoise of evidence regarding whether the Veteran is entitled to a 100 percent rating since August 17, 2008 for his posttraumatic stress disorder.  Although the Veteran experienced some variation in posttraumatic stress disorder symptomatology, his symptoms are analogous to those associated with a 100 percent rating.  The Veteran does not meet the precise criteria for a 100 percent rating; however, his symptomatology reflects many of the criteria.  Thus, in an effort to properly rate this Veteran, the Board resolves reasonable doubt in his favor and finds that the disability picture more nearly approximates the criteria of total social or occupational impairment such that he is entitled to a 100 percent rating for his posttraumatic stress disorder. 

The Board has considered whether to issue staged ratings, but finds them not appropriate under the circumstances. 

In conclusion, resolving reasonable doubt in favor of the Veteran, the evidence supports a 100 percent scheduler rating for his posttraumatic stress disorder since August 17, 2008.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 



ORDER

Entitlement to a 100 percent disability rating for posttraumatic stress disorder since August 17, 2008 is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Court has held that the receipt of a 100 percent scheduler rating for a service-connected disability does not necessarily render moot any pending claim for a total disability evaluation based on individual unemployability due to service connected disorders.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total scheduler disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a total disability evaluation based on individual unemployability due to service connected disorders predicated on a single disability may form the basis for an award of special monthly compensation.

In this regard, the appellant is also service connected for tinnitus.  More importantly, his records raise the question of entitlement to service connection ischemic heart disease secondary to herbicide exposure.  See, e.g., an August 2014 VA outpatient record which includes a diagnosis of congestive heart failure.  While the Board acknowledges the actions taken by the RO since the December 2013 remand, in light of the decision reached above, the claim of entitlement to service connection for ischemic heart disease, and the Court's decision in Bradley, further development is required.

Therefore, this case is REMANDED for the following action:

1.  The RO must adjudicate the claim of entitlement to service connection ischemic heart disease to include secondary to herbicide exposure.  Should this claim be denied the appellant is advised that the Board may not exercise appellate jurisdiction over this matter without a timely perfected appeal.  

2.  Then, after completing any additional duties that VA must fulfill in light of the Veterans Claims Assistance Act of 2000 the RO must readjudicate the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the claim is denied the RO must issue a supplemental statement of the case and afford the appellant and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


